On May 4, 1989, the Defendant was sentenced to three (3) counts of Deviate Sexual Conduct and was sentenced to twenty (20) years on each count to be served concurrently.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michael G. Moses and Jay F. Lansing, Attorneys at Law from Billings. The state was represented by Brent Brooks, Deputy County Attorney from Yellowstone County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by the District Court is presumed correct. The Sentence Review Division will also add an additional provision to the Judgment and that is that the Defendant not be considered for parole until he has successfully completed the inpatient sex offender program at the Montana State Prison.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Board.